92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Henry WEST, Plaintiff-Appellant,v.Glenwood HILL;  Sergeant Betis;  Captain Meletis;  PrinceWilliam Adult Detention Center, Defendants-Appellees.
No. 96-6825.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  August 6, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-96-510-AM)
John Henry West, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint as frivolous.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   West v. Hill, No. CA-96-510-AM (E.D.Va. Apr. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED